Citation Nr: 0215501	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1990, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 31, 
1997, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for bilateral hearing loss and assigned an 
effective date of July 17, 1990, for that grant.  A November 
1997 rating decision subsequently established entitlement to 
service connection for tinnitus and assigned and effective 
date of August 14, 1997, for that grant.  A January 1998 
rating decision established an earlier effective date of May 
31, 1997, for the grant of entitlement to service connection 
for tinnitus, based on a difference of opinion.  However, the 
continued to disagree with that effective date, thus this 
claim remains before the Board.

In June 1999, the Board issued a decision that:  granted an 
effective date of January 8, 1973, for the award of service 
connection for left ear hearing loss; denied earlier 
effective dates for right ear hearing loss and tinnitus.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In November 2000, the Court 
determined that the veteran's claim for an earlier effective 
date for left ear hearing loss had been abandoned, and 
affirmed the Board's decision with respect to the denial of 
earlier effective dates for the awards of service connection 
for right ear hearing loss and tinnitus.  Days later, and 
before the Court entered its judgment in the case, the 
Veterans Claims Assistance Act (VCAA) was enacted.

In light of VCAA, in September 2001 the Court withdrew its 
November 2000 decision, and issued an Order that vacated the 
June 1999 Board decision and remanded the case to the Board 
for readjudication.  Thus, the issues currently before the 
Board are those shown on the first page of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Based upon the receipt of the veteran's service medical 
records, an earlier effective date of January 8, 1973, the 
date of the veteran's first claim of entitlement to service 
connection for hearing loss, which was received at the Board 
more than one year following his separation from service, may 
be granted for entitlement to service connection for left ear 
hearing loss, as left ear hearing loss was shown by the VA 
examination conducted on that date.

3.  As the January 1973 VA examination found right ear 
hearing to be normal, entitlement to service connection for 
right ear hearing loss may not be established prior to July 
17, 1990, since possession of the veteran's service medical 
records would not have changed the decision at that time as 
no disability was shown.

4.  Subsequent to the February 1973 rating decision which 
denied entitlement to service connection for hearing loss, 
there is no piece of evidence of record, prior to July 17, 
1990, which could be considered a claim, formal or informal, 
of entitlement to service connection for right ear hearing 
loss.

5.  There is no piece of evidence of record, prior to May 31, 
1997, which could be considered a claim, formal or informal, 
of entitlement to service connection for tinnitus, nor does 
the evidence of record demonstrate any complaint of, 
treatment for, or diagnosis of tinnitus prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than July 17, 1990, for the grant of entitlement to service 
connection for right ear hearing loss are not met. 38 
U.S.C.A. §§ 5107, 5110 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).

2.  The criteria for entitlement to an effective date of 
January 8, 1973, for the grant of entitlement to service 
connection for left ear hearing loss are met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 and Supp. 2002); 38 C.F.R. § 3.400 
(2002).

3.  The criteria for entitlement to an effective date earlier 
than May 31, 1997, for the grant of entitlement to service 
connection for tinnitus are not met. 38 U.S.C.A. §§ 5107, 
5110 (West 1991 and Supp. 2002); 38 C.F.R. § 3.400 (2002)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, and in the Court's September 2001 order, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified in the January 
1998 statement of the case (SOC), the March 1998 supplemental 
statement of the case (SSOC), and the Board's previous 
decision, of the evidence necessary for entitlement to the 
benefits sought.  The Board concludes that the discussion in 
the SOC, SSOC, and Board decision adequately informed the 
appellant of the evidence needed to substantiate his claims 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this regard, the Board sent the appellant a letter dated in 
April 2002 requesting submission of any additional evidence.  
The veteran indicated in writing later that month that he had 
no other evidence to submit.  He did not identify any 
additional unobtained evidence that would be relevant to the 
issues currently before the Board.  Thus, VA was not 
obligated to inform the veteran what records it would obtain.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  There is no 
indication in the record that relevant evidence has not been 
obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that he is entitled to an effective date 
earlier than July 17, 1990, for the grant of entitlement to 
service connection for bilateral hearing loss.  The veteran 
also contends that he is entitled to an effective date 
earlier than May 31, 1997, for the grant of entitlement to 
service connection for tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).

For disability compensation based upon direct service 
connection, the effective date shall be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2002).

Where new and material evidence, other than service 
department records, is received, after a final disallowance 
the effective date shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
Where new and material evidence, consisting of service 
medical records is received, the effective date shall be to 
agree with evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which prior evaluation was made whichever is later, subject 
to rules on original claims filed within one year after 
separation from service.  38 C.F.R. § 3.400(q) (2002).

The veteran served from November 5, 1966, to October 9, 1968.  
In October 1968, subsequent to his separation from service, 
he filed a claim of entitlement to service connection for a 
shell fragment wound.

At an October 1, 1969, VA examination, the veteran reported 
that he was "slightly hard of hearing in the right ear."  At 
a January 1970 VA examination, the veteran alleged a fracture 
of the right ear drum with hearing loss.

In a letter received January 8, 1973, the veteran submitted a 
claim of entitlement to service connection for left ear 
"noise sensitivity," which he felt was incurred in service, 
and was aggravated by his right ear condition, which he 
stated was service- connected (although entitlement to 
service connection for a right ear condition had not been 
established at that time).  He further stated that he had 
recently taken an audiology test at a VA facility and asked 
that VA acquire that record in order to further his claim.

A January 1973 VA audiology examination found that the 
veteran had essentially normal hearing sensitivity except for 
a mild noise-induced loss at 4000 Hertz (35 decibels) in the 
left ear.  Speech discrimination ability was excellent 
bilaterally.

In a February 1973 rating decision, the RO informed the 
veteran that he had not established entitlement to service 
connection for any right ear condition, and that if he wished 
to submit a claim of entitlement to a right ear condition, he 
needed to submit evidence of service incurrence or 
aggravation.

In a June 28, 1990, letter, received by VA on July 17, 1990, 
the veteran claimed entitlement to service connection for 
hearing loss due to the perforation of both ear drums.

An October 1990 rating decision denied entitlement to service 
connection for hearing loss based upon the lack of evidence 
of perforated ear drums or hearing loss in service or 
evidence showing those conditions were incurred in service.

In a January 10, 1996, letter, received by VA on January 23, 
1990, the veteran again filed a claim of entitlement to 
service connection for hearing loss in both ears.  He stated 
that he felt evidence of the disability should be in his 
service medical records.

A February 1996 rating decision denied the veteran's claim of 
entitlement to service connection for hearing loss, as no new 
and material evidence had been submitted to reopen the 
previously denied claim.  The veteran filed a notice of 
disagreement to that claim and perfected an appeal of that 
claim.

Subsequently, with the assistance of a Member of Congress and 
the National Personnel Records Center (NPRC), the veteran was 
able to locate copies of his service medical records.  These 
were received by VA on November 22, 1996.  Those service 
medical records showed a perforation of the right tympanic 
membrane and mild sensory neural hearing loss bilaterally.

A May 1997 VA audiology examination diagnosed high frequency 
sensorineural hearing loss due to the acoustic trauma of his 
inservice injury, and no residual sequelae from the tympanic 
membrane perforation.  At that examination, the veteran 
reported a humming sound in both ears, which was present all 
the time.

A July 1997 rating decision established service connection 
for bilateral hearing loss, effective July 17, 1990, and 
assigned the condition a noncompensable disability rating.  
That rating decision also established service connection for 
residuals of a perforated right tympanic membrane, effective 
January 8, 1973, and assigned the condition a noncompensable 
disability rating.

The veteran then submitted an August 8, 1997, letter, 
received by VA on August 14, 1997, in which he claimed 
entitlement to service connection for tinnitus and requested 
an increased rating for his service-connected hearing loss.

An October 1997 VA examination diagnosed tinnitus as a result 
of his blast injury.

A November 1997 rating decision established entitlement to 
service connection for tinnitus, effective August 14, 1997, 
and assigned the condition a 10 percent rating.  That rating 
also continued the noncompensable disability rating for 
bilateral hearing loss.

In a December 5, 1997, letter, the veteran filed a notice of 
disagreement to the effective dates for the grants of 
entitlement to service connection for hearing loss and 
tinnitus.  A January 1998 rating decision established an 
earlier effective date of May 31, 1997, for the grant of 
entitlement to service connection for tinnitus, based on a 
difference of opinion.  However, as that claim does not 
constitute a full grant of benefits sought on appeal, the 
claim for an earlier effective date remains before the Board.

I. Entitlement to an effective date earlier than July 17, 
1990, for the grant of entitlement to service connection for 
bilateral hearing loss.

The Board notes that the first claim of record of entitlement 
to service connection for hearing loss was received from the 
veteran on January 8, 1973, more than one year following his 
separation from service.  The VA examination on that date 
found right ear hearing normal, but did find some left ear 
hearing loss.  However, as the veteran's service medical 
records were not present, the February 1973 rating decision 
denied entitlement to service connection for hearing loss as 
it was not shown in service.

Subsequent to the denial of entitlement to service connection 
for hearing loss of the February 1973 rating decision the 
veteran's service medical records were received.  Where 
service medical records are received subsequent to a final 
denial, and that denial was based upon a claim received more 
than one year following the veteran's separation from 
service, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(q)(2) (2002).

Therefore, the Board finds that as left ear hearing loss was 
shown at the January 1973 VA examination, and the veteran had 
claimed entitlement to service connection for hearing loss on 
January 8, 1973, the proper effective date for entitlement to 
service connection for left ear hearing loss is January 8, 
1973.  Had the veteran's service medical records been present 
at the time of the February 1973 rating decision, entitlement 
to service connection would have been established based on 
the date of the January 8, 1973, claim, as that claim was 
submitted more than one year following the veteran's 
separation from service.

The January 1973 VA examination found the veteran's right ear 
hearing to be normal.  Thus, even had the veteran's service 
medical records, showing diagnoses of bilateral hearing loss 
in service, been present, entitlement to service connection 
for right ear hearing loss would have been denied by the 
February 1973 rating decision as there was no current 
disability of right ear hearing loss shown at the time of 
that decision.  Therefore, that February 1973 rating decision 
would not be changed as regards entitlement to service 
connection for right ear hearing loss, which was not at that 
time shown by the medical evidence.

However, the veteran subsequently submitted a claim of 
entitlement to service connection for hearing loss, received 
on July 17, 1990.  Evidence procured in relation to the 
development of that claim shows that the veteran had right 
ear hearing loss, and entitlement to service connection for 
bilateral hearing loss was eventually granted, effective July 
17, 1990.

The Board finds that subsequent to the February 1973 rating 
decision denial, that there is no piece of evidence of record 
which may be interpreted as a claim, formal or informal, of 
entitlement to service connection for hearing loss, or 
entitlement to service connection for right ear hearing loss.  
Only following the July 17, 1990, claim of entitlement to 
service connection for hearing loss was right ear hearing 
loss shown by the evidence of record such that service 
connection could be granted.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than July 17, 1990, 
for the grant of entitlement to service connection for right 
ear hearing loss are not met, and the veteran's claim 
therefor is denied.  However, the Board further finds that 
the criteria for entitlement to an effective date of January 
8, 1973, for the grant of entitlement to service connection 
for left ear hearing loss are met, and the veteran's claim, 
to that extent, is granted.

II. Entitlement to an effective date earlier than May 31, 
1997, for the grant of entitlement to service connection for 
tinnitus.

The Board finds that while the veteran had filed claims of 
entitlement to service connection for hearing loss and 
entitlement to service connection for a ruptured right 
tympanic membrane shortly after his separation from service, 
that the veteran did not, at that time file any claim which 
could be interpreted as a claim of entitlement to service 
connection for tinnitus.

In fact, the Board finds that there is no piece of evidence 
of record, prior to May 31, 1997, which could be considered a 
claim, formal or informal, of entitlement to service 
connection for tinnitus, nor does the evidence of record 
demonstrate any complaint of, treatment for, or diagnosis of 
tinnitus prior to that date.

In a VA examination report dated May 31, 1997, the veteran 
stated that he had a humming type of sound in both ears.  He 
stated that although it was present all the time, he had 
gotten used to it and it did not bother him.  The veteran 
submitted a claim of entitlement to service connection for 
tinnitus which was dated August 11, 1997, and which was 
received by VA on August 11, 1997.

That claim is the earliest claim of record of entitlement to 
service connection for tinnitus.  Entitlement to service 
connection for tinnitus has been granted effective May 31, 
1997, based upon the veteran's complaints of tinnitus at the 
VA examination on that date.  However, there is no basis of 
record for the grant of an effective date earlier than May 
31, 1997, for entitlement to service connection for tinnitus 
as there is no claim prior to that date nor is there any 
competent medical evidence of record prior to that date which 
shows that the veteran had tinnitus.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than May 31, 1997, 
for the grant of entitlement to service connection for 
tinnitus are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 5107, 5110 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.400 (2002).


ORDER

Entitlement to an effective date earlier than July 17, 1990, 
for the grant of entitlement to service connection for right 
ear hearing loss is denied. 

Entitlement to an earlier effective date of January 8, 1973, 
for the grant of entitlement to service connection for left 
ear hearing loss is granted. 

Entitlement to an effective date earlier than May 31, 1997, 
for the grant of entitlement to service connection for 
tinnitus is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

